PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/693,951
Filing Date: 1 Sep 2017
Appellant(s): Okaguchi, Kenjiro



__________________
Andrew W. Jenkins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunaga et al. (US 2011/0068657).
With respect to claim 1, Sunaga et al. discloses a piezoelectric element driving circuit (Figs 2 and 6) comprising: a power supply circuit configured to output a direct current supply voltage (Paragraph 12); a driving circuit configured to generate a driving signal based on the DC supply voltage output from the power supply circuit (Fig 6), and to apply the driving signal to a piezoelectric element (item a); and a control circuit configured to extract, from the driving circuit, a voltage signal proportional to a driving current flowing through the piezoelectric element, and to determine a voltage value corresponding to the driving current based on the voltage signal (Paragraphs 32-33), wherein the control circuit is further configured to output a control signal based on the voltage value; and the power supply circuit controls a magnitude of the DC supply voltage based on the control signal (Paragraphs 32-33), thereby stabilizing fluctuations in the driving current (Fig 6 and paragraphs 32-34; also, this language is functional in nature and does not further limit the structural features of the apparatus claim, In re Best, 195 USPQ 430,433).

With respect to claim 3, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 1, wherein the driving circuit includes a resistor (item R45) connected in series with the piezoelectric element, and a differential amplifier circuit (item A14) configured to amplify a difference between voltages generated at both ends of the resistor by the driving current and to output the voltage signal (Fig 6).
With respect to claim 4, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 3, wherein the differential amplifier circuit comprises a low pass filter that is configured to pass a resonant frequency of the piezoelectric element and to attenuate third and higher harmonics of the resonant frequency (Paragraph 55).
With respect to claim 5, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 3, wherein the driving circuit further comprises: a bandpass filter amplifier and a comparator connected between an output of the differential amplifier and the resistor, an input of the differential amplifier being connected between the comparator and the resistor; and an inverter connected between the piezoelectric element and a node between the bandpass filter amplifier and the comparator.(Figs 2 and 6; Paragraph 62).
With respect to claim 6, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 5, wherein the control circuit is configured to extract the 
With respect to claim 7, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 5, wherein the bandpass amplifier circuit comprises a bandpass filter that is configured to pass a resonant frequency of the piezoelectric element according to a first mode and to attenuate a resonant frequency of the piezoelectric element according to a second mode, a second harmonic of the resonant frequency, and noise (Paragraph 55).
With respect to claim 8, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 1, wherein the voltage signal that the control circuit is configured to extract from the driving circuit is a sinusoidal signal (Fig 4, wherein this language is functional in nature and does not further limit the structural features of the apparatus claim).
With respect to claim 9, Sunaga et al. discloses the piezoelectric element driving circuit according to Claim 1, wherein the control circuit is configured to output the control signal using an amplifier circuit capable of amplifying in a nonlinear region (Fig 2 and paragraphs 32-34; also, this language is functional in nature and does not further limit the structural features of the apparatus claim).
With respect to claim 10, Sunaga et al. discloses a fluid control apparatus comprising: the piezoelectric element driving circuit according to Claim 1; and a piezoelectric pump including the piezoelectric element driven by the piezoelectric element driving circuit, wherein driving the piezoelectric element causes the piezoelectric pump to transfer a fluid (Paragraph 45).

With respect to claim 12, Sunaga et al. discloses the fluid control apparatus according to Claim 10, wherein the piezoelectric pump discharges compressed fluid by generating a positive pressure (Paragraph 45).
(2) Response to Argument
Appellant argues that Sunaga et al. does not teach stabilizing fluctuations in the driving current. In support of this argument, appellant argues that the control circuit of Sunaga et al. provides positive feedback, with the current flowing through the piezoelectric element increasing, and that the “special condition” of unity gain being inadequate to anticipate the claimed invention. These arguments are not found persuasive for multiple reasons. With regard to the argument that Sunaga et al. does not stabilize fluctuations in the driving current, it should be noted that the claims do not specify the characteristic of the driving current that is stabilized. Sunaga et al. discloses that the control circuit provides a driving current at the resonance frequency that satisfies the Barkhausen criteria for stable oscillation; therefore, Sunaga et al. teaches stabilizing fluctuations, at least in the frequency, of the driving current. Second, appellant’s argument that the example of unity gain in Sunaga et al. is merely a “special condition” that does not apply to all possible conditions is not found to be persuasive because the claim does not require the current is stabilized under all conditions. Based on the language of the claim, stabilizing under any condition, including the unity gain example of Sunaga et al., is sufficient to anticipate the language of the claim. Third, 
With respect to claim 2, appellant argues that Sunaga et al. does not disclose the use of a boosting circuit, as Sunaga et al. states in paragraph 14 that the circuit is capable of providing the desired voltage “without an expensive boosting circuit”. First, an argument that Sunaga teaches away from the claimed invention, is only relevant for an obviousness rejection. As the rejection in the office action is an anticipation rejection, the argument is not relevant. Second, the argument itself is not found persuasive, as Sunaga et al. does not teach away from all boosting circuits (as the amplifier A11 is equated to the claimed boosting circuit), Sunaga et al. merely teaches away from “expensive” boosting circuits. Third, Sunaga et al. discloses that the amplifier is for amplifying (i.e., boosting) the signal from the feedback circuit, and therefore discloses the claimed boosting circuit based on the broadest reasonable interpretation of the claim term.
With respect to claims 3-7, appellant argues that the same components have been relied upon for the disclosure of the driving circuit and control circuit. However, this 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEREK J ROSENAU/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        
Conferees:
/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837  

/DEAN A REICHARD/
Quality Assurance Specialist, Technology Center 2800

                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.